Appellant was convicted for attempt to commit the offense of burglary, his punishment being assessed at confinement in the penitentiary for a term of two years.
The record before us is without any bills of exception and the State has filed a motion to strike from the record the statement of facts because it consists entirely of questions and answers. A statement of facts in question and answer form is not a statement of facts within Article 844c, C.C.P. and cannot be considered on appeal. King v. State, 82 Tex.Crim. Rep.; 198 S.W. Rep., 782; Kitchens v. State, 83 Tex.Crim. Rep., 203 S.W. Rep., 768; Ferguson v. State, 83 Tex.Crim. Rep., 202 S.W. Rep., 733; Roberts v. State, 83 Tex.Crim. Rep., 204 S.W. Rep., 866; Thomas v. State, 85 Tex.Crim. Rep., 210 S.W. Rep., 201; Emberline v. State, 85 Tex.Crim. Rep., 212 S.W. Rep., 952.
The indictment appears to be regular. The statement of facts being in such condition that it may not be considered, and there being no bills of exception in the record, everything must be indulged in favor of the regularity of the judgment, and the same will be affirmed.
Affirmed. *Page 93